NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-3448
                                   ________________

                                   VINH THANH HO,
                                                           Appellant

                                             v.

                         ALLSTATE INDEMNITY COMPANY
                               ________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 2-13-cv-07534)
                       District Judge: Honorable Robert F. Kelly
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     June 9, 2015

         Before: AMBRO and COWEN, Circuit Judges, and RESTANI,* Judge

                                   (Filed: June 9, 2015)

                                   ________________

                                      OPINION**
                                   ________________


RESTANI, Judge.

*
  Honorable Jane A. Restani, Judge for the United States Court of International Trade,
sitting by designation.
**
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Plantiff-appellant Vinh Than Ho (“Ho”) appeals from an order of the United States

District Court for the Eastern District of Pennsylvania granting summary judgment in

favor of the defendant-appellee, Allstate Indemnity Company (“Allstate”). Although the

parties agree that Ho signed a Rejection of Underinsured Motorist Protection Form (“the

Rejection”) when he entered into a Business Auto Policy with Allstate, the parties

disagree about the validity of the Rejection. The district court held that the Rejection was

valid and accordingly ruled in favor of Allstate. On appeal, Ho argues that the Rejection

does not specifically comply with the requirements of Pennsylvania’s Motor Vehicle

Financial Responsibility Law, 75 PA. CONS. STAT. § 1731(c), and thus reversal is

required. Alternatively, Ho argues that we should certify the question of specific

compliance in the context of § 1731 to the Pennsylvania Supreme Court. We will affirm.

       Ho purchased a Business Auto Policy from Allstate which provided $100,000 in

liability coverage for two motor vehicles. On April 14, 2011, in conjunction with

purchasing the Business Auto Policy, Ho signed the Rejection. After sustaining injuries

in an October 6, 2011 motor vehicle accident, Ho sought to recover up to $200,000 in

stacked underinsured motorist benefits from Allstate because the negligent party in the

accident did not have insurance sufficient to cover Ho’s losses and damages. Allstate

denied the claim, citing the Rejection, and Ho brought suit in the Court of Common

Pleas, Philadelphia County, seeking a declaration that he was entitled to $200,000 in

stacked underinsured motorist benefits under the Business Auto Policy. Allstate removed

the case to the Eastern District of Pennsylvania based on diversity jurisdiction, and the



                                             2
parties submitted cross-motions for summary judgment as they do not dispute the facts of

the case.

         Pennsylvania law requires insurers to provide underinsured motorist coverage

unless the named insured rejects those benefits by signing a rejection form prepared by

the insurer. § 1731(a), (c). Ho admits to signing the Rejection, but argues that he is

entitled to underinsured motorist benefits because the form he signed does not

specifically comply with § 1731. See § 1731(c.1) (“Any rejection form that does not

specifically comply with this section is void.”). The parties agree that, in addition to the

statutorily required text,1 the Rejection signed by Ho includes the phrase “If you desire to

reject this coverage entirely, you must sign the waiver below” between the heading and

the statutorily required text.2 According to Ho, because the Rejection does not


1
    Section 1731(c) provides that the rejection contain the following language:

         Rejection of Underinsured Motorist Protection By signing this waiver I
         am rejecting underinsured motorist coverage under this policy, for myself
         and all relatives residing in my household. Underinsured coverage protects
         me and relatives living in my household for losses and damages suffered if
         injury is caused by the negligence of a driver who does not have enough
         insurance to pay for all losses and damages. I knowingly and voluntarily
         reject this coverage.
         ______________________________
         _________________
         Signature of First Named Insured                            Date
2
    The Rejection reads:
         B.     Rejection of Underinsured Motorist Protection
         If you desire to reject this coverage entirely, you must sign the waiver
         below:

         By signing this waiver I am rejecting Underinsured Motorist Coverage
         under this policy for myself and all relatives residing in my household.
                                              3
specifically comply with the statute, the policy is reformed by operation of law to provide

underinsured motorist coverage.3 The district court determined that the Rejection did

specifically comply with § 1731 and granted summary judgment in Allstate’s favor.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s

grant of summary judgment de novo and view all inferences drawn from the underlying

facts in the light most favorable to the nonmoving party. S.H. ex rel. Durrell v. Lower

Merion Sch. Dist., 729 F.3d 248, 256 (3d Cir. 2013). Summary judgment is proper only

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Section 1731 provides that underinsured motorist coverage rejections must

specifically comply with the language set out in § 1731(c), but does not define the phrase

“specifically comply.” Although courts have not taken a strictly uniform approach in




       Underinsured Coverage protects me and relatives living in my household
       for (continued…)
       (continued…)
       losses and damages suffered if injury is caused by the negligence of a
       driver
       who does not have enough insurance to pay for all losses and damages. I
       knowingly and voluntarily reject this coverage.

       ______________________________
       _________________
       Signature of First Named Insured                               Date
3
 Ho also asserts that, because he did not sign a Waiver of Stacking and the policy
covered two vehicles, he is allowed to add or “stack” the coverage from both vehicles
under the policy such that he can recover $200,000 in stacked underinsured motorist
coverage under the Business Auto Policy. Because we hold that the Rejection did
properly waive underinsured motorist protection, there is no coverage to be “stacked.”
                                             4
determining whether language added to the waiver renders the waiver specifically

compliant, the district court constructed a reasoned harmonization of the cases.

       In this case, the additional language did not introduce ambiguity into the rejection

form, and in fact made the phrase consistent with the rest of the Motor Vehicle Financial

Responsibility Law. See Robinson v. Travelers Indem. Co., 520 F. App’x 85, 88–89 (3d

Cir. 2013); Am. Int’l Ins. Co. v. Vaxmonsky, 916 A.2d 1106, 1109 (Pa. Super. Ct. 2006).

It is a better practice not to supplement the statutorily required text, but in this case the

Rejection included the entirety of the statutorily required text, the addition did not

introduce ambiguity into the form, did not change the meaning or scope of the coverage,

pertained to the underinsured motorist coverage waiver, did not refer to a separate

rejection form for stacking, and was correctly placed before the statutorily required text

rather than between the required text and the insured’s signature. See Robinson, 520 F.

App’x at 88–89. The additional language clarifies and emphasizes the gravity of the

decision to waive underinsured motorist coverage. Thus, the district court properly

granted summary judgment in favor of Allstate. Ho’s motion to certify the question of

strict compliance to the Supreme Court of Pennsylvania is denied.

       We will affirm.




                                               5